



Exhibit 10.7
EXECUTION COPY


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”) is entered into as of
June 29, 2015, by and between Willis Limited (the “Company”), a subsidiary of
Willis Group Holdings Public Limited Company (“Willis”), and Nicolas Aubert
(“Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated November 13, 2014 (the “Employment Agreement”);
WHEREAS, Willis intends to enter into a business combination transaction with
Towers Watson & Co. (the “Proposed Merger”) pursuant to the terms of an
Agreement and Plan of Merger among Willis, Citadel Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Willis, and Towers Watson & Co., a
Delaware corporation, dated as of June 29, 2015 (the “Merger Agreement”), as
approved by the Board of Directors of Willis;
WHEREAS, the Company desires to provide Executive with retention incentives in
connection with the Proposed Merger; and
WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement in accordance with this Amendment, effective upon, and subject to, the
closing date of the Proposed Merger.
NOW, THEREFORE, in consideration of the continued employment of the Executive
with the Company, the covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendment. Section 1 of the Employment Agreement is hereby amended to include
the following after the last sentence of the “Change in Control” definition:
“In addition, and notwithstanding anything herein to the contrary, for purposes
of this Contract of Employment, the consummation of the transactions
contemplated under the Agreement and Plan of Merger, dated as of June 29, 2015,
by and among Willis Group Holdings plc, an Irish public limited company
(“Willis”), Citadel Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Willis, and Towers Watson & Co., a Delaware corporation, shall
constitute a Change in Control.”
2.General.
(a)The effectiveness of this Amendment shall be conditioned upon the continued
employment of the Executive until the closing date under the Merger Agreement.
(b)In the event that the Merger is not consummated or the Merger Agreement is
terminated in accordance with its terms, this Amendment shall be null and void.
(c)Except as specifically provided in this Amendment, the Employment Agreement
will remain in full force and effect and is hereby ratified and confirmed. To
the extent a conflict arises between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall prevail.
(d)This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and shall have the same effect as if the signatures
hereto and thereto were on the same instrument.




[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
WILLIS Limited




By:    /s/ S. Smith                
Name:     Susan Smith
Title:    Human Resource Director, Willis Limited


NICOLAS AUBERT


/s/ Nicolas Aubert                
Date:    June 29, 2015







